HALLEY, Chief Justice.
This cause coming on for decision upon an application for a writ of habeas corpus for Sally Morris, a similar application having been presented in the District Court of Cleveland 'County and there denied, and this Court having considered the application, and the response, and the briefs, and having heard the matter in open court, and considered the exhibits and the evidence;
And it appearing that the application is based upon alleged deficiency or error in the proceedings on which the County Court made the Order of Admission of Sally Morris to the Central State Hospital on account of her mental illness, but that the application and the oral presentation suggest no right of petitioner to be presently discharged from such hospital, and do not urge, the propriety of petitioner’s present release and discharge.
Therefore, upon consideration of all of the -foregoing statements, the Court finds that the application for writ of habeas corpus should be denied for apparent lack of beneficial .merit.
The Court deems it unnecessary to further state or discuss the facts presented, or the law applicable to such Orders of Admission, or the various methods provided by 'law for releasing or obtaining the discharge or dismissal of patients from the State Hospital, when any such patient should be or may be released or discharged with due propriety and safety. S.B. 450, Title 12 § 976, S.L.1953, p. 56.
For the reasons stated, the writ is denied.